Exhibit 10.42

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

DENNIS MCKENNA BONUS AGREEMENT

1. Third Quarter Revenue Bonus. If the Company’s Revenue for the third quarter
of fiscal year 2007 (“Q3”) equals or exceeds $[***], McKenna will be entitled to
receive a bonus of $125,000. If the Company’s Revenue for Q3 is less than $[***]
and more than $[***] McKenna will receive a bonus calculated in accordance with
the following formula:

Revenue Bonus = [***]

If Revenue for Q3 is less than $[***], McKenna will receive no Q3 Revenue bonus.
“Revenue” is defined as the revenue reported by the Company under SEC and GAAP
regulations, taking into account pro-forma calculations excluding SOP 97-2 and
fresh start accounting.

This bonus shall be based on the Company’s actual financial performance for Q3
and, if payable, shall be paid on thirty (30) calendar days after the
determination of Revenue by the Company’s certified public accountants.

2. Third Quarter EBITDAR Bonus. If the Company’s EBITDAR for Q3 equals or
exceeds $[***], McKenna will receive a bonus of $125,000. If the Company’s
EBITDAR for Q3 is less than $[***] and more than $[***], McKenna will receive a
bonus calculated in accordance with the following formula:

EBITDAR Bonus = [***]

If the Company’s Q3 EBITDAR is less than $[***], McKenna will not receive any Q3
EBITDAR bonus. “EBITDAR” is defined as operating income plus (a) without
duplication and to the extent deducted in determining net income, the sum of
(i) depreciation and amortization expense for the period, (ii) restructuring
expenses and bankruptcy expenses in the period, (iii) stock option and
restricted stock expense in the period, minus (b) without duplication and to the
extent included in net income, any extraordinary non-cash gains (or plus losses)
included in net income for the period, minus (c) without duplication and to the
extent deducted in determining net income, any extraordinary non-cash gains (or
plus losses) realized in connection with any asset sale, plus or minus (d) any
pro-forma adjustments required to exclude the effect of SOP 97-2 and fresh start
accounting.

The Q3 EBITDAR bonus shall be based on the Company’s actual financial
performance for Q3 and, if payable, shall be paid thirty (30) calendar days
after the determination of EBITDAR by the Company’s certified public
accountants.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.